DETAILED ACTION
Note:	The present application is being examined under the pre-AIA  first to invent provisions. 
	This Office action is in response to communications filed May 13, 2022.

Status of Claims
1.	Claims 18-20, 23-24, 26-34, 42 and 43 are pending and currently under consideration for patentability.
	Claims 21-22 and 25 are cancelled and Claims 42 and 43 are newly presented, as of the May 13, 2022 claim amendment.

Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on June 7, 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Response to Amendment
3.	Claims 21 and 22 are cancelled; accordingly, the previously applied claim objections have been withdrawn.

Response to Arguments
4.	 Applicant’s arguments, see page 6-7, filed May 13, 2022, with respect to the rejections of claims 29-34 in view of Beiriger (US PGPUB 2011/0004143) have been fully considered and are persuasive.  The rejection of claims 29-34 in view of Beiriger has been withdrawn.
Applicant’s arguments, see pages 8-10, with respect to the 35 USC § 103 rejection of claims 18-28 have been fully considered and are persuasive.  The rejection of claims 18-28 has been withdrawn. 
Applicant's arguments, see page 7, with regard to the 35 USC § 102 rejection of independent claim 29 over Mason (US PGPUB 2007/0078377) have been fully considered but they are not persuasive. Applicant argues that Mason fails to describe, teach, or suggest “the tube housing comprising a wall perpendicular to the base housing,” as recited in amended claim 29; however, examiner respectfully disagrees. After further consideration, an alternate interpretation of the Mason reference, where the claimed base housing is equated to the reservoir module (48; see Fig. 4) of Mason, the claimed tube housing is equated to the controller (46) of Mason, and the claimed fluid container is equated to the first reservoir (156) of Mason, results in claim 29 remaining anticipated, as currently amended, in view of Mason. In view of this interpretation, it is clear that Mason discloses the newly amended limitations of a tube housing (46) comprising a wall perpendicular to the base housing (mating surface, 102 is a wall of 46 that is perpendicular to the top and bottom of 48; and the top and bottom walls of 46 are perpendicular to the mating surface, 104 of 48). Mason also anticipates the limitations of newly presented claim 43.  Beiriger remains in the present rejection as a secondary reference for teaching and/or rendering obvious the limitations of claims 30-34.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

5.	Claim(s) 29 and 43 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Mason (US PGPUB 2007/0078377).

6.	With regard to claim 29, Mason discloses a solution cartridge (integrated infusion and aspiration unit, 14; Figs. 2-4) for an instillation therapy device (integrated infusion and aspiration system, 10; Fig. 1; abstract), the solution cartridge (14) comprising: a carrier (formed by main body, 52 and reservoir retainer, 64) having a base housing (reservoir module, 48; [0020-0021]) and a tube housing (controller, 46; [0019]), the tube housing (46) comprising a wall perpendicular to the base housing (mating surface, 102 is a wall of 46 that is perpendicular to the top and bottom of 48; and the top and bottom walls of 46 are perpendicular to the mating surface, 104 of 48); a fluid container (first reservoir, 156) having a port (fill port, 76) configured to engage the base housing (48; [0028]; [0047]); and a tube segment (conduit, 80) disposed in the tube housing (46 within first portion, 56) and coupled to the carrier (52), the tube segment (80) configured to be in fluid communication with the fluid container (156; via 76; [0023]) and to engage a pump head (plurality of rotors, 84 of pump, 82) of a therapy device (10) for movement of fluid from the fluid container (156; [0024]; [0028]; [0042]; [0052]).

7.	With regard to claim 43, Mason discloses that an upper end (at first portion, 56; Figs. 2-4) of the tube housing (46) comprises an archway (formed by arcuate wall, 90, blockage sensor, 92 with cover, 148, and rotors, 84 of rotor carriage, 86) configured to receive the tube segment (80; [0026]; [0050]); and the tube housing (46) is configured to receive at least a portion of the pump head (82, 86; [0024]; [0028]; [0042]).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

8.	Claims 30-34 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mason in view of Beiriger et al. (US PGPUB 2011/0004143).

9.	With regard to claims 30-32, Mason discloses that the base housing (48) further comprises: a rectangular body (Figs. 2-4) having a receptacle (within first portion, 68; “first cavity not visible”; [0041]) disposed in an upper surface (housing top half of 156; [0021]); a fill port (76) fluidly connected to the receptacle (156) and tube segment (80; [0023]); and wherein the receptacle (within 68; “first cavity not visible”; [0041]) includes a fluid passage (via 76 and 72) in fluid communication with the tube segment (80; [0021]; [0047]). 
However, Mason is silent in regard to a venting spike disposed in the receptacle; wherein the venting spike is fluidly coupled to the tube segment; and wherein the venting spike is fluidly coupled to an ambient air pressure.
Beiriger discloses a solution cartridge (modular drug delivery device, 102; Figs. 2-3) for an instillation therapy device (hemodialysis system, 100; Fig. 1; abstract; [0232]), the solution cartridge (102) comprising: a carrier (drug delivery device, 103) having a base housing (upper portion of 103 including drug vial holder, 112 and drug vial spikes, 120) and a tube housing (lower portion of 103 including bubble detectors, 128 and occluders, 130); a fluid container (drug vials 116, 118) having a port (rubber seal, 123 positioned between a cap, 119 and a neck portion, 121; Fig. 3) configured to engage the base housing (at 120; [0246-0249]); and a tube segment (feeder line, 122 and drug delivery line, 104; Figs. 2-3) disposed in the tube housing (lower portion of 103) and coupled to the carrier (103; via 112, 120), the tube segment (122, 104) configured to be in fluid communication with the fluid container (116, 118) and to engage a pump head (peristaltic drug pump, 132) of a therapy device (100) for movement of fluid from the fluid container (116, 118; [0233-0237]); wherein the base housing (upper portion of 103, including 112) further comprises: a rectangular body (see shape of 112; Fig. 2) having a receptacle (channel, 114 including 120, which has is a “cup-shaped member” [0247]) disposed in an upper surface (Fig. 2); and a venting spike (central spike, 136 of vented central spike, 436; [0401]; Fig. 35) disposed in the receptacle (of 120; Figs. 3, 4, 6); the venting spike (136, 436) is fluidly coupled to the tube segment (122, 104; Figs. 2, 3, 36, 37; [0246-0248]); the venting spike (136, 436) is fluidly coupled to an ambient air pressure (via vent, 450; Figs. 35-37; [0401]); and the receptacle (of 120) includes a fluid passage (channel, 140; best seen in Fig. 6) in fluid communication with the tube segment (122; Figs. 2, 3; [0247]).
Therefore, it would have been obvious to one having ordinary skill in the art before the invention was made to modify the fluid container port disclosed by Mason to include a vented spike, similar to that disclosed by Beiriger, in order to utilize a reusable, quick-connect, port that provides access to multiple fluid containers for subsequent withdrawal, and allows for optimized flow of fluid from the fluid container to the tube segment as atmospheric air can enter the fluid container through the vented spike without allowing the fluid to escape from the fluid container via the vent, as suggested by Beiriger in paragraph [0401]. Additionally, by providing the port of Mason with a vented spike similar to that disclosed by Beiriger, initial fluid delivery can be provided by forcing air into the vial via the vent, which urges fluid out of the fluid container and into the patient line, as suggested by Beiriger in paragraph [0403].

10.	With regard to claim 33, while Mason discloses a blockage sensor (92) coupled to the tube segment (80) between the tube segment (80) and the fluid container (156; Figs. 2-4; [0026]; [0040]), Mason is silent in regard to a load cell segment fluidly coupled to the tube segment.
Beiriger discloses the use of load cell segments (“a load cell or load scales that detect the mass of the vial”) fluidly coupled to the system (100; [0238]; [0388]).
Therefore, it would have been obvious to one having ordinary skill in the art prior to the invention being made to modify the solution cartridge disclosed by Mason to include a load cell segment, similar to that disclosed by Beriger, in order to determine the volume of fluid delivered during use, as suggested by Beiriger in paragraph [0388].
Further, Mason and Beiriger fail to explicitly disclose that the load cell segment is fluidly coupled to the tube segment between the tube segment and the fluid container.
	However, it would have been obvious to one having ordinary skill in the art prior to the invention being made to specify the coupling location of the load cell segments disclosed by Mason in view of Beiriger, to be coupled to the tube segment between the tube segment and the fluid container, since by locating the load cell underneath the fluid container, each vial can have an associated load cell that weighs the vial throughout drug delivery - allowing for the amount of drug delivered to be determined throughout therapy, as suggested by Beiriger in paragraph [0388].

11.	With regard to claim 34, while Mason discloses a blockage sensor (92) coupled to the tube segment (80) between the tube segment (80) and the tissue site (Figs. 2-4; [0026]; [0040]), Mason is silent in regard to an ultra-sonic inspection segment fluidly coupled to the tube segment between the tube segment and a tissue site.
Beiriger discloses an ultra-sonic inspection segment (bubble detector, 128; Fig. 2) fluidly coupled to the tube segment (122) between the tube segment and a tissue site (that 104 leads to; Figs. 2, 3; [0235]).
Therefore, it would have been obvious to one having ordinary skill in the art prior to the invention being made to modify the solution cartridge disclosed by Mason to include an ultra-sonic inspection segment fluidly coupled to the tube segment, similar to that disclosed by Beriger, in order to detect air bubbles within the patient lines, as well as detect an empty fluid container, as suggested by Beiriger in paragraph [0235].

Allowable Subject Matter
12.	Claims 18-20, 23, 24, 26-28 and 42 are allowed.

13.	The following is a statement of reasons for the indication of allowable subject matter: 
	The closest prior art of record is Mason (US PGPUB 2007/0078377) and Kollar et al. (US PGPUB 2008/0027368).
	While disclosing similar solution cartridges, Mason, Kollar and the prior art of record fail to reasonably disclose or suggest, alone or in combination, the claimed combination of structure, wherein the solution cartridge comprises a lid defining a recess, the lid and the recess configured to form at least a portion of the fluid reservoir; where the recess of the lid is configured to receive at least a portion of the tube segment and the pump head of the therapy device.
	While disclosing similar solution cartridges, Mason, Kollar and the prior art of record also fail to reasonably disclose or suggest, alone or in combination, the claimed combination of structure, wherein the solution cartridge comprises a raceway recessed into the body; wherein the raceway of the body is configured to receive at least a portion of the tube segment and the pump head of the therapy device.

Conclusion
14.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J MENSH whose telephone number is (571)270-1594.  The examiner can normally be reached on M-F 9 a.m. - 6 p.m..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on (571)272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANDREW J MENSH/Primary Examiner, Art Unit 3781